Citation Nr: 0740436	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  00-04 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	S. W.


WITNESS AT HEARING ON APPEAL

S. W. 


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972, 
including service in the Republic of Vietnam.  He died in 
June 1989.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for PTSD 
for purposes of accrued benefits.  

This claim was originally raised by the appellant's custodial 
parent.  The appellant is now of the age of majority.  She 
has signed a power of attorney appointing this parent as her 
agent as to her claim for VA benefits.

When this matter was before the Board in October 2000, the 
Board denied service connection for PTSD for purposes of 
accrued benefits.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a January 2002 order, vacated the decision 
and remanded the case to the Board for consideration of VA's 
duties to notify and assist.

In an August 2002 decision, the Board again denied service 
connection for PTSD for purposes of accrued benefits.  The 
appellant appealed that decision to the Court, which in an 
August 2003 order, vacated the August 2002 Board decision and 
again remanded the case for the case for the Board to 
consider VA's duties to notify and assist.  

In March 2004 and January 2005, the Board remanded this 
claim.

The Board has granted the appellant's request to have this 
case advanced on the Board's docket.


FINDINGS OF FACT

1.  At the time of his death in June 1989, the veteran had a 
pending claim seeking entitlement to service connection for 
PTSD.

2.  At the time of the veteran's death, the record did not 
contain competent medical evidence showing that he had been 
diagnosed as having PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD for accrued 
benefit purposes are not met.  38 U.S.C.A. §§ 1110, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a May 2005 letter, the RO notified the appellant of the 
elements necessary to substantiate a claim of service 
connection for PTSD for accrued benefits purposes, advised 
her of the evidence that she was responsible for submitting 
and identified the evidence that VA would obtain, and 
notified her to submit to VA any pertinent evidence in her 
possession that might substantiate the claim.  Further, 
although the letter was issued subsequent to the rating 
decision on appeal, the RO readjudicated the claim in 
September 2007, curing any procedural defect.  

Further, the appellant's representative responded in detail 
to the RO's May 2005 letter in voluminous correspondence, 
including one dated in May 2005 that cites to the RO's notice 
letter.  A review of the appellant's correspondence 
demonstrates her affirmative understanding, i.e., she, 
through her representative, had actual knowledge of what was 
necessary to substantiate the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (A representative is 
presumed to know the law and speak for an appellant); see 
also Janssen v. Principi, 15 Vet. App. 370, 374 (2001).  
Thus, the purpose of the notice, to ensure that she had the 
opportunity to participate meaningfully in the adjudication 
process was not frustrated because she had actual knowledge 
of what was necessary to substantiate her claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Sanders; Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual 
knowledge by the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
adjudication of an accrued claim is limited to the evidence 
physically or constructively of record at the time of the 
veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. 
West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  Given that the appellant 
acknowledges that the veteran never sought treatment nor was 
ever diagnosed as having PTSD, no further assistance is 
necessary.

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the appellant will not be prejudiced by the Board's 
adjudication of his claims.  

Background and Analysis

In statements and testimony, the appellant and her 
representative contend that service connection is warranted 
for PTSD because the veteran had that disability due to 
service.  The appellant and her representative have 
repeatedly acknowledged, however, that during his lifetime 
the veteran neither sought treatment for PTSD nor was 
diagnosed as having the disability.  

In October 1983, the veteran asserted a claim of service 
connection for PTSD.  Although his claim terminated with his 
death, regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, although the claim 
for accrued benefits is separate from the claim for service 
connection filed by the veteran prior to his death, the 
accrued benefits claims is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  

The veteran died in June 1989, and the claim for accrued 
benefits was received in October 1989.  The law applicable to 
accrued benefits provides that certain individuals may be 
paid periodic monetary benefits to which the veteran was 
entitled at the time of his death under existing ratings or 
based on evidence in the file at the time of his death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, 
the veteran's daughter, seeks service connection for PTSD, 
for accrued benefit purposes, which the veteran had pending 
at the time of his death.

Service connection can be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The veteran's DD Form 214 shows that he served 11 months in 
Vietnam and received the Vietnam Campaign Medal and the 
Vietnam Service Medal.  Service medical records do not show 
that the veteran complained of, was treated for, or was 
diagnosed as having psychiatric symptoms that during his 
lifetime were found to be PTSD, and his December 1971 
separation examination report shows that he was found to be 
psychiatrically normal.

Private medical records, dated in May 1980, note that the 
veteran reported a history of heavy ethanol ingestion and 
nightmare type activity.  A clinical entry states that the 
veteran would wake in his sleep screaming "boy with a 
grenade in his pocket." However, the record does not contain 
a diagnosis of PTSD.

VA hospital records, dated in May and August 1983, as well as 
a January 1984 VA examination report, reflect treatment for a 
back disorder.  A private medical report, dated in May 1984, 
shows treatment for back disorder.  VA medical records, dated 
from 1985 to 1988, indicate treatment for coronary artery 
disease.  The June 1989 death certificate identifies the 
cause of death as respiratory arrest due to grand mal 
seizures and myocardial infarction.  The medical evidence of 
record at the time of the veteran's death does not reflect 
findings or diagnosis of PTSD.  As such, because the evidence 
shows, and the appellant acknowledges, that during his 
lifetime the veteran was never diagnosed as having PTSD, 
service connection for this condition, for accrued purposes, 
must be denied.  


ORDER

Service connection for PTSD, for accrued purposes, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


